744 N.W.2d 135 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Henry Charles DAVIS, Defendant-Appellant.
Docket No. 134208. COA No. 275419.
Supreme Court of Michigan.
February 19, 2008.
By order of September 10, 2007, the prosecuting attorney was directed to answer the application for leave to appeal the May 4, 2007 order of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to appeal is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND these cases to the Wayne Circuit Court for entry of an amended Judgment of Sentence in No. 03-002568. As the prosecution concedes, the Judgment of Sentence entered in that file on January 25, 2006 erroneously states that the sentences are to run consecutively with the sentences in Nos. 03-001582, 03-001583 and 03-002554, contrary to the plea agreement provision, which was sanctioned by the circuit court, that all sentences are to run concurrently. See PT, 6, 10-11, 22 and 23. In all other respects, leave to appeal is DENIED, because we are not persuaded that the, remaining questions presented should be reviewed by this Court. The motions for miscellaneous relief are DENIED as moot.
We do not retain jurisdiction.